OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 260 Madison Avenue, 8th FloorNew York, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC260 Madison Avenue, 8th FloorNew York, NY 10016 (Name and address of agent for service) Registrant's telephone number, including area code:(646) 881-4985 Date of fiscal year end:December 31, 2010 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) Description No. of Shares Value EQUITY SECURITIES - 99.39% CLOSED-END FUNDS - 7.67% CORE - 7.67% Adams Express Company (The) (a) $ Advent/Claymore Enhanced Growth & Income Fund BlackRock Dividend Achievers Trust Liberty All-Star Equity Fund Liberty All-Star Growth Fund Tri-Continental Corporation Zweig Fund, Inc. (The) TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 9.55% Amazon.com, Inc. * Best Buy Company, Inc. Comcast Corporation - Class A DIRECTV Group, Inc. (The) - Class A * Family Dollar Stores, Inc. Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Companies, Inc. McDonald's Corporation News Corporation - Class A NIKE, Inc. - Class B Omnicom Group, Inc. Staples, Inc. Starbucks Corporation Target Corporation Time Warner Cable, Inc. Time Warner, Inc. TJX Companies, Inc. (The) Viacom, Inc. - Class B * Walt Disney Company (The) Yum! Brands, Inc. CONSUMER STAPLES - 10.54% Altria Group, Inc. Archer-Daniels-Midland Company See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) CONSUMER STAPLES (Continued) Coca-Cola Company (The) $ Colgate-Palmolive Company ConAgra Foods, Inc. Costco Wholesale Corporation CVS Caremark Corporation General Mills, Inc. H.J. Heinz Company Kimberly-Clark Corporation Kraft Foods, Inc. - Class A PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Company (The) Sysco Corporation Walgreen Company Wal-Mart Stores, Inc. ENERGY - 10.22% Anadarko Petroleum Corporation Baker Hughes, Inc. Chevron Corporation Conocophillips Exxon Mobil Corporation Halliburton Company Marathon Oil Corporation Occidental Petroleum Corporation Schlumberger Ltd. Transocean Ltd. * XTO Energy, Inc. FINANCIALS - 13.61% AFLAC, Inc. Allstate Corporation (The) American Express Company Bank of America Corporation Bank of New York Mellon Corporation (The) ^ BB&T Corporation ^ Capital One Financial Corporation Charles Schwab Corporation (The) Chubb Corporation (The) Goldman Sachs Group, Inc. (The) Hudson City Bancorp, Inc. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) FINANCIALS (Continued) JPMorgan Chase & Company $ Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. T. Rowe Price Group, Inc. Travelers Companies, Inc. (The) U.S. Bancorp ^ Wells Fargo & Company HEALTH CARE - 11.66% Abbott Laboratories Aetna, Inc. Amgen, Inc. * Baxter International, Inc. Becton, Dickinson and Company Biogen Idec, Inc. * Bristol-Myers Squibb Company Cardinal Health, Inc. Covidien PLC Eli Lilly & Company Gilead Sciences, Inc. * Johnson & Johnson McKesson Corporation Medtronic, Inc. Merck & Company, Inc. Pfizer, Inc. Stryker Corporation UnitedHealth Group, Inc. WellPoint, Inc. * INDUSTRIALS - 9.53% 3M Company Boeing Company (The) Caterpillar, Inc. CSX Corporation Deere & Company Emerson Electric Company General Dynamics Corporation General Electric Company Honeywell International, Inc. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) INDUSTRIALS (Continued) Illinois Tool Works, Inc. $ Lockheed Martin Corporation Norfolk Southern Corporation Northrop Grumman Corporation Raytheon Company Union Pacific Corporation United Parcel Service, Inc. - Class B United Technologies Corporation Waste Management, Inc. INFORMATION TECHNOLOGY - 17.87% Adobe Systems, Inc. * Apple, Inc. * Applied Materials, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. * Corning, Inc. Dell, Inc. * eBay, Inc. * EMC Corporation * Google, Inc. - Class A * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM, Inc. Texas Instruments, Inc. Yahoo!, Inc. * MATERIALS - 3.19% Alcoa, Inc. Dow Chemical Company (The) E.I. Du Pont de Nemours & Company Freeport-McMoRan Copper & Gold, Inc. Monsanto Company Praxair, Inc. REAL ESTATE INVESTMENT TRUST - 0.00% Simon Property Group, Inc. 14 See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) TELECOMMUNICATION SERVICES - 2.32% AT&T, Inc. $ Verizon Communications, Inc. UTILITIES - 3.23% American Electric Power Company, Inc. Dominion Resources, Inc. Duke Energy Corporation Edison International Exelon Corporation FirstEnergy Corporation FPL Group, Inc. PG&E Corporation Public Service Enterprises Group, Inc. Southern Company (The) TOTAL EQUITY SECURITIES(cost -$51,645,529) SHORT-TERM INVESTMENTS - 1.80% MONEY MARKET FUND - 0.72% JPMorgan U.S. Government Money Market Fund Principal Amount (000's) REPURCHASE AGREEMENT - 1.08% J.P. Morgan Securities, Inc. † (Agreement dated 3/31/2010 to be repurchased at $616,302, 0.12%, 4/1/2010, collateralized by $639,104 in United States Treasury Notes) $ TOTAL SHORT-TERM INVESTMENTS (cost - $1,029,196) TOTAL INVESTMENTS - 101.19% (cost - $52,674,725) LIABILITIES IN EXCESS OF OTHER ASSETS -(1.19)% ) NET ASSETS - 100.00% $ (a) Affiliated investment.The Fund holds 0.49% (based on net assets) of Adams Express Company.A director of the Fund also serves as a director to such company.There were no purchases or sales of this security during the three months ended March 31, 2010.TheFund earned $1,320 in income during the three months ended March 31, 2010. * Non-income producing security. ^ Security or a portion thereof is out on loan. † Represents investment purchased with collateral received for securities on loan. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. NOTES TO SCHEDULES OF INVESTMENTS March 31, 2010 (UNAUDITED) Federal Income Tax Cost: At March 31, 2010 the identified cost for federal income tax purposes, as well as the gross unrealized appreciation from investments for those securities having an excess of value over cost, gross unrealized depreciation from investments for those securities having an excess of cost over value and the net unrealized appreciation from investments were $52,674,725, $9,561,268, $(4,345,500) and $5,215,768 respectively. As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund’s investments carried at value: Valuation Inputs INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 - Quoted Prices $ $
